EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In claim 1, line 4, please replace “(size along the <100> zone axis” with --, which is along the <100> zone axis--.
In claim 1, line 5, please replace “(size along the <100> zone axis” with --, which is along the <100> zone axis--.

DETAILED ACTION

The Amendment filed by Applicant on 12/24/2021 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/24/2021 have been fully considered and they are found persuasive.

The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Bos, U.S. Patent No. 7,074,949 (hereinafter “Bos”) in view of Taylor et al., US 2006/0173073 A1 (hereinafter “Taylor”) is withdrawn.

	Allowable Subject Matter/Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Bos and Taylor. Bos teaches a method for preparing zinc glycerolate comprising reacting a zinc compound with glycerin and zinc oxide wherein said zinc glycerolate has a particle size of 10 to 80 nanometers and use as a nucleating agent. See Bos, Abstract; col. 2, lines 29-39; col. 2, line 64 through col. 3, line 2. Bos further teaches the zinc glycerolates may be used in polymer compositions with a dispersant. See Bos, col. 4, line 39 through col. 5, line 24; Example 5 (using polypropylene as the polymer). Taylor teaches micro-fine zinc glycerolate complexes with a hexagonal crystalline structure. See Taylor, Abstract; Examples 1 & 2. The present invention differs from Bos and Taylor in that the present invention requires an aspect ratio of the zinc monoglycerolate less than 0.65 and a zinc monoglycerolate 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Bos and Taylor to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh